Citation Nr: 1044590	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-05 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral eye 
disability, to include as secondary to toxic gas exposure.

2.  Entitlement to service connection for catarrhal fever, to 
include as secondary to toxic gas exposure.

3.  Entitlement to service connection for a lung disability to 
include scars in the lungs and chronic bronchitis, but not 
including mesothelioma, chronic obstructive pulmonary disease 
(COPD), and asbestosis, to include as secondary to toxic gas 
exposure.

4.  Entitlement to service connection for squamous cell carcinoma 
of the skin, to include as secondary to toxic gas exposure.

5.  Entitlement to service connection for laryngitis with choking 
and speech problems, to include as secondary to toxic gas 
exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1944 to July 
1946, and from September 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Board remanded the Veteran's claims in November 2005 and 
again in January 2010.

A February 2004 rating decision denied the Veteran's claim for 
service connection for asbestosis.  The Veteran did not submit a 
notice of disagreement with that rating decision and the denial 
became final.  In August 2005, the Veteran requested that his 
claim for service connection for asbestosis be reopened.  This 
claim is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2010, a VA examiner opined that the Veteran's 
current blepharitis of the eyes is related to the Veteran's 
military service.

2.  The Veteran has not experienced catarrhal fever since 
service, and the medical records do not indicate that the Veteran 
developed any residuals of the catarrhal fever he experienced 
during service.

3.  The Veteran did not develop scars in the lungs or chronic 
bronchitis during service or for many years thereafter and no 
such current lung disability is related to service, including 
exposure to toxic gas. 

4.  Squamous cell carcinoma first developed many years after 
discharge from service and is unrelated to service, including 
exposure to toxic gas.

5.  Laryngitis with choking and speech problems did not occur 
during service and the Veteran has not been shown to have a 
current laryngitis with choking and speech problems disability.


CONCLUSIONS OF LAW

1.  Blepharitis of the eyes was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  A chronic catarrhal fever disability was not incurred in or 
aggravated by active military service, or as a result of in-
service exposure to toxic gas.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2010).

3.  Scars in the lungs and chronic bronchitis were not incurred 
in or aggravated by active military service, or as a result of 
in-service exposure to toxic gas.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2010).

4.  Squamous cell carcinoma of the skin was not incurred in or 
aggravated by active military service, or as a result of in-
service exposure to toxic gas.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.316 
(2010).

5.  Laryngitis with choking and speech problems was not incurred 
in or aggravated by active military service, or as a result of 
in-service exposure to toxic gas.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.316 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has a 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

In October 2001 and May 2010 letters, the RO advised the Veteran 
of the VCAA, including the types of evidence and/or information 
necessary to substantiate his claims and the relative duties upon 
himself and VA in developing his claims.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2010 letter advised him of the 
bases for assigning ratings and effective dates if service 
connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Board notes that a 
medical opinion has not been obtained with regard to the 
Veteran's catarrhal fever, lung, skin cancer or throat claims.  
Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (B) establishes 
that the Veteran suffered an event, injury or disease in service, 
or has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required service 
or triggering event to qualify for that presumption; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  

In this case the Board finds that medical opinions are not 
necessary to decide the Veteran's claims.  There is no indication 
that the Veteran has current catarrhal fever, lung, skin cancer 
or throat disorders that may be associated with any event, 
injury, or disease in service, or that these disabilities may be 
associated with a service-connected disability.  Consequently, 
the Board has determined that it is not necessary to obtain a 
medical examination or obtain a medical opinion to decide these 
claims.  38 C.F.R. § 3.159(c)(4)(i).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, service personnel 
records, VA treatment records, Social Security Administration 
(SSA) records, and private medical records.  The Veteran has been 
provided VA medical examinations.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
the appeal.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the development 
and consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Toxic gas

The Veteran maintains that he currently has eye disability, 
catarrhal fever disability, lung disability, skin cancer 
disability, and throat disabilities due to exposure to toxic gas 
during service.  On a Mustard Gas Questionnaire dated in December 
2002, the Veteran asserted that his disabilities could have been 
caused by exposure to mustard gas or to other vesicant agents in 
a gas chamber while he was in boot camp at the United States 
Naval Training Center in Sampson, New York.  The Veteran says 
that he is unsure of what specific type of gas, but maintains 
that regardless of the type of gas, his exposure to the gas 
during his basic training caused his claimed disabilities.  He 
asserts that he was hospitalized in February 1945 due to the gas 
exposure.

The Board notes that the regulations provide for presumptive 
service connection for certain disabilities for those Veterans 
that were exposed to mustard gas or other specified vesicant 
agents.  Claims based on the chronic effects of exposure to 
mustard gas or other specified vesicant agents are governed by 
the provisions of 38 C.F.R. § 3.316.  Those provisions are as 
follows:

(a) Except as provided in paragraph (b) of this section, exposure 
to the specified vesicant agents during active military service 
under the circumstances described below, together with the 
subsequent development of any of the indicated conditions, is 
sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent development 
of chronic conjunctivitis, keratitis, corneal opacities, scar 
formation, or the following cancers: nasopharyngeal, laryngeal, 
lung (except mesothelioma), or squamous cell carcinoma of the 
skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active military service together with the subsequent 
development of a chronic form of laryngitis, bronchitis, 
emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military 
service together with the subsequent development of acute 
nonlymphocytic leukemia.

(b) Service connection will not be established under this section 
if the claimed condition is due to the veteran's own willful 
misconduct, or if there is affirmative evidence that establishes 
a nonservice-related supervening condition or event as the cause 
of the claimed condition.  

38 C.F.R. § 3.316.

For claims involving exposure to mustard gas, a veteran must 
provide evidence of in-service exposure, and a diagnosis of 
current disability, but is relieved of the burden of providing 
medical evidence of a nexus between the current disability and 
his in-service exposure.  Rather, that nexus is presumed if the 
other conditions are met subject to the regulatory exceptions in 
38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316; See also Pearlman v. 
West, 11 Vet. App. 443, 446 (1998).

In this case the Board finds that 38 C.F.R. § 3.316 does not 
apply to the Veteran as the evidence of record does not show that 
the Veteran was exposed to mustard gas or any other vesicant 
agent during service.  A review of the service treatment records 
and the service personnel records does not show that the Veteran 
had any exposure to mustard gas or any other vesicant agent.  A 
January 2003 letter from the United States Navy states that the 
Naval Training Center Sampson, New York, is not one of the two 
Navy sites where World War II era mustard gas testing took place.  
Based on the above, and on the Veteran's own statements that he 
is unsure as to the type of gas exposure he experienced, the 
Board finds that the Veteran was not exposed to mustard gas or 
other vesicant agent during service, and that the Veteran is not 
entitled to service connection for his claimed disabilities based 
on the presumptive conditions of 38 C.F.R. § 3.316.  
Consequently, all the information the Veteran submitted regarding 
the consequences of exposure to mustard gas is not considered to 
be relevant to the Veteran's claims.

The Veteran has asserted that he was hospitalized in February 
1945 as a result of his toxic gas exposure.  The service 
treatment records do confirm that the Veteran was hospitalized in 
February 1945 at the Sampson, New York, United States Naval 
Hospital, but they do not indicate that the hospitalization had 
anything to do with exposure to a toxic gas.  Hospitalization was 
due to chills, fever, sore throat, and coryza.  Examination of 
the Veteran's eyes and ears was negative.  The Veteran's nasal 
mucosa was suffused and infected.  His tonsils were cryptic and 
infected, and his pharynx was infected with slight nasal drip.  
On discharge the diagnosis was changed from acute catarrhal fever 
to acute tonsillitis. 

Although the Veteran may have been exposed to gas testing during 
his basic training as he has claimed, the Board notes that the 
evidence of record indicates that any such gas testing did not 
result in any disability.  This is shown by the fact that the 
service treatment records do not show any complaints of gas 
exposure and do not show that any of the Veteran's treatment was 
related to gas exposure.  The Board further notes that the 
Veteran did not assert that he developed disability due to in-
service gas exposure until March 1994, more than 44 years after 
discharge from service.  The Board additionally notes that 
private medical records dated in 1966 (Volume II of claims file) 
show that the Veteran complained of throat and lung problems due 
to chemical fume exposure at his workplace at Corning Glass 
Works.  Furthermore an October 1978 private medical history 
(Volume II of claims file) indicates that the Veteran reported 
respiratory problems since 1963, which he attributed to exposure 
to chemicals at his workplace prior to that time.  Other than for 
eye disability, there is no probative evidence indicating that 
any current disability is related to gas exposure.  The Board 
notes that the Veteran's contentions that he has catarrhal fever, 
scars and chronic bronchitis of the lungs, squamous cell 
carcinoma of the skin, and a throat disability due to in-service 
toxic gas exposure is not considered probative evidence, as a 
layperson he is not qualified to furnish medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Consequently, the Board finds that the preponderance of 
the evidence reveals that the Veteran did not develop catarrhal 
fever, scars and chronic bronchitis of the lungs, squamous cell 
carcinoma of the skin, or a throat disability due to exposure to 
a toxic gas during service.

Eye disability

The Board notes that the Veteran was denied service connection 
for cataracts in a February 2004 rating decision.  The Veteran 
did not appeal this denial and it became final; however, his 
appeal of service connection for other eye disabilities, is still 
actively on appeal.  As shown below, the Board finds that the 
Veteran's blepharitis was caused by military service.

A review of the service treatment records indicate that the 
Veteran was noted to have reddened eyes when he was treated for 
tonsillitis in February 1945.  In January 1949 the Veteran 
reported flashes of lightning when he had his eyes closed.  

VA medical examinations performed in April 1954 and October 1962 
indicate that the Veteran's eyes were normal.  

The VA medical records from September 1978 show that the Veteran 
had slightly red conjunctiva and that he had tearing of the right 
eye.  

On VA examination in August 2003 a history of cataract removal 
and laser treatment of both eyes was noted.  Examination revealed 
pseudophakia, esotropia and hypertropia.  Conjunctivitis, 
keratitis, or opacities were not noted.  

An April 2010 VA examination indicates that the Veteran had 
pseudophakia, a small corneal scar, a choroidal nevus and mild 
chronic blepharitis.  The examiner opined that the Veteran's 
cataracts were unrelated to toxic gas exposure.  The examiner 
noted that flashes of light on eye closure are not an indication 
of any organic disease process or physical trauma.  She further 
noted that reddened eyes along with face and throat inflammation 
is indicative of upper respiratory disease or exposure to an 
airborne irritant.  The examiner did opine that the Veteran 
currently has blepharitis that was aggravated by service.

In light of the April 2010 VA examiner finding that the Veteran 
has blepharitis that was aggravated by service, the Board finds 
that service connection for blepharitis is warranted.  The Board 
notes that no other current disability of the eye has been 
related to service and that service connection for blepharitis is 
the only disability of the eyes for which service connection is 
granted.

Catarrhal Fever

As noted above, service treatment records show that when the 
Veteran was hospitalized in February 1945 the original diagnosis 
was acute catarrhal fever.  On discharge from the hospital the 
diagnosis was changed to acute tonsillitis.  The service 
treatment records show that in October 1945 the Veteran was 
treated for acute catarrhal fever.  The remainder of the service 
treatment records, including those from the Veteran's second 
period of active service from September 1948 to March 1949, 
reveals no further complaints or findings of catarrhal fever.

Although the Veteran states that he has a catarrhal fever 
disability related to his service, as a lay person the Veteran is 
not competent to establish a medical diagnosis or show a medical 
etiology; such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or opinions); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The post service medical records do not indicate that the Veteran 
ever again experienced catarrhal fever.  Based on the foregoing, 
the Board finds that service connection for catarrhal fever is 
not warranted in this case.  The Veteran has not been diagnosed 
with such condition at any time since discharge from service or 
noted to have any residuals of the in-service catarrhal fever.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a 
current diagnosis, a claim for entitlement to service connection 
cannot be sustained).  Accordingly, the preponderance of the 
evidence is against the Veteran's claim and service connection 
for catarrhal fever is not warranted.  

Lung Scars and Chronic Bronchitis

The Board notes that a February 2008 rating decision denied the 
Veteran's claim for service connection for mesothelioma due to 
silica exposure.  The Veteran did not submit a notice of 
disagreement with respect to that rating decision and therefore 
an issue of service connection for mesothelioma is not currently 
in appellate status before the Board.  

The November 2005 Board decision that remanded the Veteran's 
current claims also denied the Veteran's request to reopen his 
claim for service connection for COPD.  A claim relating to COPD 
is not currently in appellate status before the Board.

The Veteran asserts that he has lung scars and chronic bronchitis 
due to service.

Service treatment records in February 1945 and October 1945 
revealed that the Veteran's lungs were clear.  X-rays of the 
lungs in December 1944, June 1945, and July 1946 were negative.  
A copy of a December 1948 service treatment record notes 
bronchitis.  The December 1948 service treatment record was 
submitted by the Veteran's representative in October 2007.  This 
record is contained in Volume V of the claims file and is not 
included in the folder of service treatment records, which is 
contained in Volume I of the claims file.  The service treatment 
records are negative to lung scars, and though bronchitis was 
noted on one occasion, it was not shown to be a chronic 
condition.

VA examination reports dated in April 1954 and October 1962 
reveal that the Veteran had normal lungs.  

A May 1966 note from a Dr. DeRisio states that the Veteran had 
irritant bronchitis due to chemical fumes and that he should be 
employed in a capacity involving minimal exposure to such fumes.  
A May 1966 note from J.L. Knapp states that the Veteran 
complained of chemical fume exposure at his workplace (Corning 
Glass Works).  A medical report of Dr. Semmens dated in October 
1978 includes a medical history in which the Veteran reported 
exposure to chemicals in his workplace in 1963 and prior.  (The 
private medical records described in this paragraph are found in 
Volume II of claims file).

When hospitalized by VA in January 1981 for probable vascular 
headache, the Veteran reported that he had experienced lung 
trouble and a heart attack do to his exposure to molten salts and 
other chemicals.  It was also noted that he used to smoke a pack 
of cigarettes a day.  

An October 1993 VA medical record notes that the Veteran reported 
a history of chronic bronchitis and pulmonary embolism in 1960 
and 1964.

April 2002 VA records note probable allergic lung disease and 
that the Veteran had possible exposures at Corning Glass, 
chemical plants, and when he lived in areas where smelting was 
done.  He was treated for hemorrhagic pleural effusion of unknown 
etiology.

On VA examination in August 2003 the examiner found no direct 
evidence of mustard gas exposure.  He noted that although such 
exposure was possible, such would have been extremely unusual.  

An August 2005 VA examiner opined that the Veteran had COPD 
probably related to history of tobacco use and probably unrelated 
to service.

The Board recognizes that the Veteran was shown to have 
bronchitis on one occasion during service.  The record, however, 
does not show that the Veteran ever had bronchitis again until 
many years after discharge from service, and when post service 
bronchitis first developed the medical providers attributed the 
bronchitis to the Veteran's post-service chemical fume exposure 
at his workplace.  Furthermore, the medical records from March 
1994, when the Veteran submitted his claim for service 
connection, have not indicated that the Veteran has any current 
chronic bronchitis disability.

Based on the Veteran's numerous statements prior to June 1994 in 
which he attributed his lung disabilities to post service 
chemical fume exposure in the workplace, the Board does not find 
the Veteran's current statements to the effect that he has had 
lung disability since service, and as a result of service, to be 
credible.  In light of there being no history of a chronic lung 
disability for many years after discharge from service and in 
light of there being no medical evidence of a current scarring of 
the lung disability or chronic bronchitis disability related to 
service, including as secondary to toxic gas exposure, the Board 
finds that service connection for a lung disability to include 
scars in the lungs and chronic bronchitis, but not including 
mesothelioma, COPD, and asbestosis, to include as secondary to 
toxic gas exposure, is not warranted.

Squamous Cell Carcinoma

The December 1948 service treatment record which contains the 
notation of bronchitis also states that the Veteran had a crusted 
lesion on the right side of the chin, that the crust was removed, 
and that the Veteran was treated with penicillin.  None of the 
service treatment records indicate that the Veteran ever had 
squamous cell carcinoma.

A September 1978 VA outpatient record notes skin lesions without 
any further description.  The October 1978 examination report 
from Dr. Semmens notes that the Veteran had no significant 
abnormalities of the skin.

A December 1982 VA medical record indicates that the Veteran had 
a rash on the mid chest.  VA outpatient records dated in 1986 
indicate that the Veteran had a generalized skin rash over most 
of his body which was of unknown etiology.

VA medical records first note skin cancer in September 1993.  
None of the subsequent treatment records referring to skin cancer 
indicate that the Veteran had skin cancer prior to 1993 or that 
the Veteran developed skin cancer due to service or as a result 
of inservice toxic gas exposure.  

Although the Veteran states that he skin cancer is related to his 
service, as a lay person the Veteran is not competent to 
establish a medical diagnosis or show a medical etiology; such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board recognizes that a skin lesion was noted in service and 
another in September 1978, but the fact remains that neither of 
these were attributed to skin cancer.  As noted above, skin 
cancer first developed more than 40 years after discharge from 
service and none of the medical providers have indicated that the 
Veteran had skin cancer prior to 1993 or that there is any 
relationship between squamous cell carcinoma of the skin and the 
Veteran's periods of military service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim and that service connection for squamous cell 
carcinoma of the skin, to include as secondary to toxic gas 
exposure is not warranted.

Laryngitis with Choking and Speech Problems

The Veteran's service treatment records are silent to laryngitis, 
choking, or speech problems.  The extensive post-service medical 
records, including the August 2003 VA examination reports, fail 
to show that the Veteran ever developed a chronic laryngitis, 
with choking and speech problems, disability.  Based on the 
foregoing, the Board finds that service connection for laryngitis 
with choking and speech problems is not warranted in this case.  
See Brammer (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained).  Accordingly, the 
preponderance of the evidence is against the Veteran's claim and 
service connection for laryngitis, with choking and speech 
problems, including as secondary to toxic gas exposure, must be 
denied.  















(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral eye disability, diagnosed as 
blepharitis, is granted.

Service connection for catarrhal fever, to include as secondary 
to toxic gas exposure is denied.

Service connection for a lung disability, to include scars in the 
lungs and chronic bronchitis, but not including mesothelioma, 
COPD, and asbestosis, to include as secondary to toxic gas 
exposure, is denied.

Service connection for squamous cell carcinoma of the skin, to 
include as secondary to toxic gas exposure is denied.

Service connection for laryngitis with choking and speech 
problems, to include as secondary to toxic gas exposure, is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


